[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In this case, the plaintiff seeks to recover damages for injuries she claims to have suffered on June 8, 1998. On that date, she was walking in a corridor of the Timothy Dwight School in New Haven when she slipped and fell. She blames the fall on a wet floor.
After the plaintiff rested, the defendant moved to dismiss on the grounds that the plaintiff had not produced evidence that the alleged defect existed long enough to put the defendant on actual or constructive notice of its existence. The defendant relies on Colombo v. Stop and ShopSupermarket Company, Inc., 67 Conn. App. 62 (2001). The court reserved decision on the motion.
That case is virtually identical to this case, except for the fact that the fall was caused by milk in Colombo while here we are dealing with water.
While the existence of the nearby water fountain suggests the source of the water, we have no evidence as to how it got there or how long it was there.
The defendant's motion is granted and the case is dismissed.
  Anthony V. DeMayo Judge Trial Referee
CT Page 4199